IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 4, 2008
                                       No. 08-30454
                                                                      Charles R. Fulbruge III
                                                                              Clerk


UNITED STEELWORKERS LOCAL 9121, AFL-CIO-CLC,

                                                  Plaintiff-Appellant,

v.

BAYOU STEEL CORPORATION,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                                No. 2:07-CV-4166




Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*


       The plaintiff union sued the defendant employer to compel arbitration of
the employer’s refusal to count, for purposes of the accumulation of retirement



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30454

benefits, the period of three and one-half years during which the union was on
strike. The district court declined to order arbitration, agreeing with the em-
ployer that the dispute concerned the pension plan, as distinguished from the
collective bargaining agreement or the settlement agreement that was entered
into at the conclusion of the strike.
      We have reviewed the briefs on appeal and pertinent portions of the record
and have heard the arguments of counsel. Because we find no reversible error,
the judgment is AFFIRMED.




                                        2